Citation Nr: 0032341	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  98-15 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for left 
knee patellar chondromalacia with patellar tendonitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from April 1983 to October 
1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.


REMAND

Service connection for patellar chondromalacia of the left 
knee, status post excision of lateral retinacular nodule and 
patellar tendonitis, was granted in a March 1993 rating 
decision, and a 10 percent evaluation was assigned.  This 
evaluation was increased to 20 percent in a May 1996 rating 
decision.  In July 1997, the RO received the veteran's claim 
for an increased evaluation, which it denied in a February 
1998 rating decision.  The veteran appealed this 
determination.  This 20 percent evaluation remains in effect 
and is the subject of this appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993).

The latest VA examination of record pertaining to the 
veteran's left knee was conducted in April 2000.  A review of 
the veteran's claims file shows that the veteran underwent 
arthroscopic left knee surgery at the Portland VA Medical 
Center in August 2000.  No subsequent VA examination was 
conducted, in order to determine the continued severity of 
the veteran's left knee disability.  At his video conference 
before a Member of the Board (conducted in October 2000), the 
veteran testified that he was receiving physical therapy at 
the VA and that his left knee had been popping or locking 
more since the surgery in August 2000.  (Transcript at 10, 
13).

In light of the above, particularly the veteran's statements 
at his video conference, the Board notes that where evidence 
indicates that there has been a material change in the 
veteran's disability or that the current rating may be 
incorrect, a reexamination is required.  See 38 C.F.R. 
§ 3.327(a) (2000); see also Caffrey v. Brown, 6 Vet. App. 377 
(1994).

Additionally, the Board notes that the veteran's VA physical 
therapy notes are not of record and that they must be 
obtained in order for an informed determination to be made as 
to the veteran's current level of disability and in order to 
ensure that VA has met its duty to assist the veteran in the 
development of facts pertinent to his claim.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see also Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Therefore, the issue of entitlement to an evaluation in 
excess of 20 percent for left knee patellar chondromalacia 
with patellar tendonitis will not be decided pending a REMAND 
for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-August 2000 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's service-connected left 
knee disability, should be obtained by 
the RO and incorporated into the claims 
file.  This should include the veteran's 
VA physical therapy notes.

2.  A VA orthopedic examination should be 
scheduled and conducted, in order to 
determine the severity of the veteran's 
left knee disability.  All suggested 
studies should be performed, including 
range of motion testing and x-ray 
evaluation, and the examiner should 
elicit all of the veteran's subjective 
complaints as to his left knee.  All 
findings should be recorded in detail.

Additionally, the examiner should comment 
as to what constitutes normal range of 
motion of the knee, the presence or 
absence of arthritis in the left knee, 
and the level of functional impairment, 
if any, that the veteran experiences due 
to his left knee disability.

3.  The claims files and a separate copy 
of this remand must be made available to 
and be reviewed by the examiner in 
conjunction with the attendant 
examination.

4.  The veteran should be advised that 
failure to report for the scheduled and 
examination may have adverse consequences 
in the adjudication of his claim.  
38 C.F.R. § 3.655 (2000).

5.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

6.  The RO should then review the 
veteran's claim as to the propriety of an 
evaluation in excess of 20 percent for 
the veteran's left knee disability, 
considering all pertinent law and 
regulation, in light of any additional 
treatment records received and the 
examination report and any conclusions 
expressed therein.

If the veteran's claim remains in a 
denied status, he and his representative 
should be provided with a supplemental 
statement of the case, which should 
include a full discussion of actions 
taken and the reasons and bases for such 
actions.  The applicable response time 
should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



